Citation Nr: 1105034	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Auburn Memorial Hospital on February 7, 
2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to March 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the VAMC in Canandaigua, 
New York, denied the Veteran's claim for payment or reimbursement 
of unauthorized medical expenses incurred at Auburn Memorial 
Hospital on February 7, 2007.  The Veteran filed a notice of 
disagreement (NOD) in May 2007, and the VAMC issued a statement 
of the case (SOC) in July 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2007.

Although not reflected in his September 2007 substantive appeal, 
the Veteran apparently requested a Board hearing at the RO in 
Buffalo, New York.  In June 2009 correspondence, he withdrew his 
request for a hearing.  See 38 C.F.R. 
§ 20.704(e) (2010).

In July 2010, a Deputy Vice Chairman granted the Veteran's 
representative's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).

In August 2010, the Board remanded the Veteran's claim to the 
VAMC for further action, to include additional development of the 
evidence.  After taking further action, the VAMC continued to 
deny the claim (as reflected in a September 2010 supplemental SOC 
(SSOC)), and returned the matter on appeal to the Board for 
further consideration.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1954 to March 1963.

2.  The Board has received an obituary which confirms that the 
Veteran died in November 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VAMC from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


